Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying the claimant because she voluntarily left her employment without good cause. Claimant states in her brief that she left her employment because she feared if she remained she would become ill as a result of her nervousness and exicitement over her inability to operate the machine to which she had been assigned. In view of the fact that claimant worked only one day at her new job and provided no medical testimony in support of her allegations, the board’s refusal to accept her unsubstantiated claim that she left her employment because of health reasons cannot be disturbed (Matter of Wilensky [Catherwood], 33 AD2d 830; Matter of Klausner [Catherwood], 27 AD2d 776). Decision affirmed, without costs. Sweeney, J. P. Kane, Main, Larkin and Reynolds, JJ., concur.